Citation Nr: 0932024	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to 
September 1945.  He died in February 2000.  The appellant is 
the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for the 
cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to fairly adjudicate the 
appellant's claim.

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

If a veteran was a former prisoner of war (POW), the 
following diseases shall be service connected if manifest to 
a degree of disability of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied: 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the Veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia); and stroke 
and its complications. 38 C.F.R. § 3.309(c).

The Veteran was a POW of the German government from March 
1943 to October 1945.  He died in February 2000 as the result 
of a ruptured aortic aneurysm.  At the time of his death, he 
was service-connected for residuals of a nasal fracture and 
deviated septum, avitaminosis, and an appendectomy scar.

Additional private records

The record includes an opinion from Dr. D.W.M., who treated 
the Veteran's ruptured aortic aneurysm.  The opinion, dated 
October 2006, stated that the Veteran had severe vascular 
disease with multiple aneurysms of his aorta and iliac 
arteries.  A medical opinion must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  Here, the Veteran's treatment records, including 
those generated at the time of his death, do not reflect a 
diagnosis or finding of vascular disease.  In light of the 
presumptions applicable to former POW's, the appellant should 
be afforded an opportunity to submit additional evidence or 
analysis to support Dr. D.W.M.'s conclusion that the Veteran 
had severe vascular disease with multiple aneurysms.




Supplemental VA opinion

In addition to the report of vascular disease discussed 
above, private treatment records dated November 1994 and VA 
treatment records dated November 1999 noted the Veteran had 
an irregular heartbeat or arrhythmia.  Arrhythmia is listed 
as  a complication of atherosclerotic heart disease or 
hypertensive vascular disease under 38 C.F.R. § 3.309(c).

The record includes a VA opinion provided in November 2006.  
Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the 
requested VA opinion only addressed whether the Veteran's 
aortic aneurysm was caused by or a result of his POW status 
and service-connected avitaminosis.  There is no discussion 
of the Veteran's arrhythmia or Dr. D.W.M.'s opinion regarding 
vascular disease.  In order to fully satisfy VA's duty to 
assist, and in light of the presumptions applicable to POW's, 
a supplemental opinion discussing the Veteran's arrhythmia 
and alleged vascular disease and their relationship to his 
ruptured aortic aneurysm should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request that the appellant provide 
records of treatment received from any 
private physicians after service, 


particularly those of Dr. D.W.M., or a 
supplemental opinion which can corroborate 
findings that the Veteran had vascular 
disease with multiple aneurysms.  
Alternatively, she may provide information 
and an appropriate release sufficient for 
VA to identify and request such records on 
her behalf, including the name and address 
of the treating physician, as well as 
dates of treatment.  All attempts to 
obtain these records should be documented 
in the claims file.  If the search for 
such records has negative results, the 
AMC/RO should notify the appellant and 
place a statement to that effect in the 
claims file.

2.  The claims file, including a copy of 
this remand, should be forwarded to the VA 
examiner who provided the November 2006 
opinion.  Upon review, she should provide 
a supplemental opinion as to whether it is 
at least as likely as not that the 
Veteran's death from ruptured aortic 
aneurysm was related to an arrhythmia 
noted in the Veteran's treatment records, 
and/or related to a finding of vascular 
disease by Dr. D.W.M.

The examiner should review the entire 
record and provide a complete rationale 
for all opinions offered.  If the examiner 
is unable to render an opinion as to the 
etiology, she should so state and indicate 
the reasons.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



